Exhibit 10.1

 

Dated the 19th day of December 2017

 

 

SNG KHENG SIM

 

and

 

MARTIN CRAIG JOHN

 

and

 

SUNSHINE BUILDER LIMITED

 

(as Vendors)

 

and

  

SHARING ECONOMY INVESTMENT LIMITED

(as Purchaser)

 



 

 

SALE AND PURCHASE AGREEMENT

in respect of 80% of the issued share capital of

ANYWORKSPACE LIMITED

 



 

 



 

 

 

TABLE OF CONTENTS

 

Clause   Headings   Page 1.        DEFINITIONS AND INTERPRETATION   2 2.    
 SALE AND PURCHASE OF SALE SHARES   5 3.      CONSIDERATION   5 4.     
CONDITIONS PRECEDENT   6 5.      COMPLETION   7 6.      REPRESENTATIONS AND
WARRANTIES   9 7.      FURTHER ASSURANCE   11 8.      RESTRICTIONS ON
COMMUNICATION AND ANNOUNCEMENTS   11 9.      PARTIAL INVALIDITY   12 10.     
COSTS AND EXPENSES   12 11.      ASSIGNMENT   12 12.      CONTINUING EFFECT OF
AGREEMENT   12 13.      GENERAL   12 14.      NOTICES   13 15.    COUNTERPARTS  
14 16.      GOVERNING LAW   15 SCHEDULE 1   PARTICULARS OF THE COMPANY   17
SCHEDULE 2   CONSIDERATION PAYABLE TO THE VENDORS   18 SCHEDULE 3   VENDOR
WARRANTIES   19 SCHEDULE 4   PURCHASER WARRANTIES   33 SCHEDULE 5    DISCLOSURE
LETTER   34

 



 

 

 

THIS AGREEMENT is made on the 19th day of December 2017

 

BETWEEN

 

  (1) SNG KHENG SIM with Hong Kong identity card number R585556(9) whose
residential address is situated at Flat 6, 11/F Block A Hongway Garden, 8 New
Market Street, Sheung Wan, Hong Kong (“Ms. Sng”);

 

  (2) MARTIN CRAIG JOHN with Hong Kong identity card number R918985(7) whose
residential address is situated at Flat J, 48/F., The Masterpiece, 18 Hanoi
Road, Tsim Sha Tsui, Kowloon, Hong Kong (“Mr. Martin”, together with Ms. Sng,
“Vendors A”);

 

  (3) SUNSHINE BUILDER LIMITED, a company incorporated with limited liability in
the British Virgin Islands whose registered office is situated at OMC Chambers,
Wickhams Cay 1, Road Town, Tortola, British Virgin Islands with company number
1683457 (“Vendor B”, Vendors A together with Vendor B, the “Vendors” and each a
“Vendor”);

 

  AND  

 

  (4) SHARING ECONOMY INVESTMENT LIMITED, a company incorporated with limited
liability in the BVI whose registered office is situated at Corporate
Registrations Limited, Sea Meadow House, Blackburne Highway, (P.O. Box 116),
Road Town, Tortola, British Virgin Islands (the “Purchaser”).

 

WHEREAS:

 

  (A) As at the date of this Agreement, the Company (particulars of which are
set out in Schedule 1) has an issued share capital of HK$3,000 divided into
3,000 issued and fully paid shares. The Company is owned as to 50% by Vendor B,
35% by Ms. Sng and 15% by Mr. Martin.

 

  (B) As at the date of this Agreement, the Purchaser is a wholly owned
subsidiary of CLNT.

 

  (C) The Vendors have agreed to sell, and the Purchaser has agreed to purchase,
the Sale Shares upon the terms and conditions set out in this Agreement.

 

  (D) Upon Completion, the Company will be owned as to 80% by the Purchaser and
20% by Ms. Sng.

 

NOW IT IS HEREBY AGREED as follows:

 

  1. DEFINITIONS AND INTERPRETATION

 

  1.1 In this Agreement (including the Recitals and the Schedules), the
following expressions shall, unless the context otherwise requires, have the
following meanings:

 

 

“Accounts”

 

the audited consolidated financial statements of the Company comprising the
income statement for the financial year ended the Accounts Date and the balance
sheet as at the Accounts Date;

 

 



2 

 

 

 

“Accounts Date”

 

31 March 2017;

 

 

“Agreement”

 

this sale and purchase agreement (including its Recitals and Schedules), as may
be amended or supplemented from time to time;

 

 

“business day”

 

a day (other than Saturday) on which banks are open in Hong Kong for general
banking business;

 

 

“BVI”

 

the British Virgin Islands;

 

 

“CLNT”

 

Cleantech Solutions International, Inc., a company incorporated in Nevada whose
shares are listed and traded on NASDAQ;

 

 

“CLNT Shares”

 

shares of common stock of CLNT, par value US$0.001 per share (or of such other
securities as shall result from a subdivision, consolidation, re-classification
or re-construction of such shares from time to time);

 

 

“Closing Price”

 

the final price at which a security is traded on a day on NASDAQ provided that
if such day is not a trading day, the immediate preceding trading day shall be
substituted therefor;

 

 

“Company”

 

 

AnyWorkspace Limited, a company incorporated in Hong Kong with limited
liability, particulars of which are set out in Schedule 1;

 

 

“Completion”

 

completion of the sale and purchase of the Sale Shares pursuant to Clause 5;

 

 

“Completion Date”

 

three (3) business days following the date on which all the Conditions Precedent
are fulfilled or waived (as the case may be);

 

 

“Conditions Precedent”

 

the conditions precedent set out in Clause 4;

 

 

“Consideration”

 

has the meaning ascribed to it in Clause 3.1;

 

 

“Consideration Share(s)”

 

has the meaning ascribed to it in Clause 3.2;

 

  “Consideration Share Price”

the share price of each Consideration Share, being US$5.26;

 

 

“Encumbrance”

 

any option, right to acquire, right of pre-emption, mortgage, charge, pledge,
lien, hypothecation, title retention, right of set off, counterclaim, trust
arrangement or other security or any equity or restriction;

 

 

“HK$”

 

Hong Kong dollars, the lawful currency of Hong Kong;

 



3 

 

 

 

“Hong Kong”

 

the Hong Kong Special Administrative Region of the PRC;

 

  “Inland Revenue Ordinance”

Inland Revenue Ordinance (Chapter 112 of the Laws of Hong Kong);

 

 

“Long Stop Date”

 

31 January 2018 or such later date as may be agreed between Vendors and the
Purchaser;

 

 

“Management Accounts”

 

the unaudited consolidated management accounts of the Company comprising the
income statement for such period after the Accounts Date and up to the
Management Accounts Date and the balance sheet as at the Management Accounts
Date;

 

 

“Management Accounts Date”

 

31 October 2017;

 

 

“NASDAQ”

 

National Association of Securities Dealers Automated Quotations, the stock
market in the USA;

 

 

“Parties”

 

parties to this Agreement and a “Party” means any one of them;

 

 

“Purchaser Warranties”

 

the representations, warranties and undertakings made by the Purchaser and
contained in Clause 6 and Schedule 4;

 

 

“Sale Shares”

 

2,400 shares in the share capital of the Company, being 80% of its entire issued
share capital as at the date of this Agreement;

 

 

“Stamp Duty Ordinance”

 

Stamp Duty Ordinance (Chapter 117 of the Laws of Hong Kong);

 

 

“Taxation”

 

all forms of tax, rate, levy, duty, charge, impost, fee, deduction or
withholding of any nature now or hereafter imposed, levied, collected, withheld
or assessed by any taxing or other authority in any part of the world and
includes any interest, additional tax, penalty or other charge payable or
claimed in respect thereof;

 

  “USA”

the United States of America;

 

 

“US$”

 

United States dollars, the lawful currency of the USA;

 

 

“Vendor Warranties”

 

the representations, warranties and undertakings made by the Vendors and
contained in Clause 6 and Schedule 3;

 

 

“Warranties”

 

the Vendor Warranties and the Purchaser Warranties; and

 

  “%” per cent.

 



4 

 

 

  1.2 In this Agreement:

 

  (a) references to costs, charges, remuneration or expenses shall include any
value added tax, turnover tax or similar tax charged in respect thereof;

 

  (b) references to any action, remedy or method of judicial proceedings for the
enforcement of rights of creditors shall include, in respect of any jurisdiction
other than Hong Kong, references to such action, remedy or method of judicial
proceedings for the enforcement of rights of creditors available or appropriate
in such jurisdiction as shall most nearly approximate thereto;

 

  (c) words denoting the singular number only shall include the plural number
also and vice versa;

 

  (d) words denoting one gender only shall include the other genders and the
neuter and vice versa;

 

  (e) words denoting persons only shall include firms and corporations and vice
versa;

 

  (f) references to any provision of any statute shall be deemed also to refer
to any modification or re-enactment thereof or any instrument, order or
regulation made thereunder or under such modification or re-enactment; and

 

  (g) references to any document in the agreed form is to such document which
has been initialed by the parties for identification.

 

  1.3 Headings shall be ignored in construing this Agreement.

 

  1.4 The Recital and the Schedules are part of this Agreement and shall have
effect accordingly.

 

  2. SALE AND PURCHASE OF SALE SHARES

 

Subject to the terms and conditions of this Agreement, the Vendors, as legal and
beneficial owners, shall sell the Sale Shares to the Purchaser in the respective
proportions set against their names in Schedule 2 and the Purchaser shall
purchase the same from the Vendors free from all Encumbrances and third party
rights of any kind and together with all rights now or hereafter attaching
thereto including the right to receive all dividends and distributions declared,
made or paid on or after the Completion Date.

 

  3. CONSIDERATION

 

  3.1 The aggregate consideration (the “Consideration”) of the Sale Shares to be
paid by the Purchaser to the Vendors at Completion is USD560,000 which shall be
satisfied by the allotment and issue of the Consideration Shares by CLNT.

 

  3.2 The Purchaser shall procure CLNT to allot and issue 106,464 CLNT Shares
(the “Consideration Shares”) to the Vendors (or their nominees) in such
proportion as set out in Schedule 2 on the Completion Date.

 



5 

 

 

  4. CONDITIONS PRECEDENT

 

  4.1 Completion shall be conditional upon the fulfillment of the following
Conditions Precedent:

 

  (a) all Vendor Warranties being true, accurate and not misleading at all
material aspects at all times between the date hereof and the Completion Date
(as though they had been made on such dates by reference to the facts and
circumstances then subsisting);

 

  (b) there having been no material adverse change, or any development likely to
involve a prospective material adverse change, in the condition (financial,
operational or otherwise) or in the earnings, business affairs or business
prospects, assets or liabilities of the Company, whether or not arising in the
ordinary course of business since the date of this Agreement;

 

  (c) the Purchaser having conducted due diligence exercise (legal and
financial) on the Company and satisfied with the results thereof;

 

  (d) all IPs, trademarks, fully operational software, website programming
source code, web server, and related IT applications and software assets
applicable to or necessary for the business operations of the Company having
been duly transferred to the Company by means reasonably satisfactory to the
Purchaser;

 

  (e) NASDAQ having granted the approval for the listing of, and the permission
to deal in, the Consideration Shares, if required under NASDAQ continued listing
rules and regulations; and

 

  (f) all necessary consents, approvals, permits and/or authorisations in
respect of the transactions contemplated under this Agreement having been
obtained.

 

  4.2 All Conditions Precedent may be waived by the Parties by written consent.

 

  4.3 Each Party undertakes to the other Party to use its best endeavours to
ensure that the Conditions Precedent in Clause 4.1 are fulfilled as early as
practicable and in any event not later than the Long Stop Date.

 

  4.4 Each Party undertakes to provide all reasonable assistance to the other
Party to fulfill the Conditions Precedent in Clause 4.1 in accordance with
Clause 4.3.

 

  4.5 If the Conditions Precedent have not been fulfilled or waived (as the case
may be) on or before the Long Stop Date, this Agreement will lapse and become
null and void and the Parties will be released from all obligations hereunder,
save for liabilities for any antecedent breaches hereof.

 

6 

 

 

  5. COMPLETION

 

  5.1 Completion shall take place at Loeb & Loeb LLP, 21st Floor, CCB Tower, 3
Connaught Road Central, Hong Kong at 11:00 am on the Completion Date (or at such
other place, on such other time and/or day as the Parties may agree in writing).

 

  5.2 At Completion, the Vendors shall:

 

  (a) deliver or cause to be delivered to the Purchaser:

 

(i)evidence reasonably satisfactory to the Purchaser that the Conditions
Precedent in Clause 4.1 (which are applicable to the Vendors) of this Agreement
have been fulfilled;

 

  (ii) instrument(s) of transfer and the bought and sold notes of the Sale
Shares duly executed by the Vendors as registered holders thereof in favour of
the Purchaser together with the related share certificate(s);

 

  (iii) draft register of members of the Company reflecting the shareholding of
the Company after Completion;

 

(iv) (1)all statutory records and minute books (which shall be duly written up
to date as at Completion) and accounting records including an original copy of
the memorandum and articles of association or other equivalent constitutional
documents, certificate of incorporation and business registration certificates,
business licence, governmental approval letters and certificates (if any),
common seal, authorised chops, share certificate books and other statutory
records of the Company;

 

    (2) all tax returns and assessments of the Company (if applicable)
 (receipted where the due dates for payment fell on or before the Completion
Date);

 

    (3) copies of all material and relevant correspondence, if any, with their
lawyers, accountants, tax or revenue departments, ; and all title deeds,
evidence of ownership and documents relating to assets owned by the Company;
provided that the above shall be deemed to have been delivered if they are
located at the registered office or principal place of business of the Company;

  

  (v) resignation letter of each of the directors of the Company in the form and
substances reasonably satisfied by the Purchaser;

 

  (vi) a certified copy of the resolutions passed by the board of directors of
Vendor B approving, the transfer of the Sale Shares to the Purchaser and the
execution and performance of this Agreement by Vendor B;

 

(vii)a cheque made payable to “the Government of Hong Kong SAR” for such amount
representing the share of Hong Kong stamp duty which shall be borne by the
Vendors pro rata to their percentage of shares sale as transferors of the Sale
Shares in accordance with the Stamp Duty Ordinance;

 



7 

 

 

  (viii) Evidence reasonably satisfactory to the Purchaser showing that all
loans or amounts due by the Company to its shareholders, directors or any other
third party creditors have been fully waived or settled, save as the liabilities
incurred in the ordinary course of business after the date of this Agreement and
before Completion;

 

  (ix) such other documents as may be reasonably required to give good title to
the Sale Shares free from all Encumbrances and third party rights of any kind
and to enable the Purchaser to become the registered holder thereof; and

 

  (x) a certified true copy of the resolutions of the board of directors of the
Company approving the matters set out in Clause 5.2(b);

 

  (b) procure that the following businesses shall be approved at a meeting of
the directors of the Company:

 

  (i) the directors of the Company shall approve the transfer of the Sale Shares
and the Purchaser and/or its nominee shall be duly registered as the holder of
the Sale Shares in the register of members of the Company, subject to the
memorandum and articles of association of the Company;

 

  (ii) the directors of the Company shall approve the resignation of all the
existing directors of the Company prior to the Completion and the appointment of
the directors nominated by the Purchaser;

 

  (iii) the directors of the Company shall resolve that the share certificate in
respect of the Sale Shares be duly issued and delivered to the Purchaser and/or
its nominee; and

 

  (iv) the directors of the Company shall approve any of its directors to do all
such acts and things and to sign any documents reasonably required to give
effect to the transaction as contemplated under this Agreement.

 

  5.3 At Completion, against compliance with the provisions of Clause 5.2, the
Purchaser shall deliver or cause to be delivered the following documents:

 

(a)to Ms. Sng:

 

  (i) a draft employment contract to be entered into between the Purchaser and
Ms. Sng in the form and substance reasonably satisfied by Ms. Sng; and

 

  (ii) a certified copy of the resolutions passed by the board of directors of
the Purchaser approving the employment arrangement between the Purchaser and Ms.
Sng;

 

  (b)        to the Vendors:

 

  (i) a certified copy of the resolutions passed by the board of directors of
the Purchaser approving (i) the execution and performance of this Agreement;

 



8 

 

 

  (ii) evidence reasonably satisfactory to Vendors A that the Conditions
Precedent in Clause 4.1 (which are applicable to the Purchaser) of this
Agreement have been fulfilled;

 

  (iii) instrument(s) of transfer and the bought and sold notes of the Sale
Shares duly executed by the Purchaser;

 

  (iv) a copy of the board resolutions of CLNT approving the allotment and issue
of the Consideration Shares; and

 

  (v) documents as may be reasonably required to give good title to the
Consideration Shares free from all Encumbrances and third party rights of any
kind and to enable the Vendors to become the registered holders thereof.

 

  6. REPRESENTATIONS AND WARRANTIES

 

  6.1 The Purchaser hereby represents, warrants and undertakes to the Vendors in
the terms set out in this Clause 6 and Schedule 4.

 

  6.2 Vendors A hereby represent, warrant and undertake to the Purchaser in the
terms set out in this Clause 6 and Part A of Schedule 3.

 

  6.3 The Purchaser acknowledges that Vendors A have provided the disclosure
letter in Schedule 5 (the “Disclosure Letter”) as reference to certain specific
information of the Company as at the date of this Agreement and Vendors A hereby
agree and undertake that, despite the disclosures made in the Disclosure Letter,
they shall be liable to full obligations and indemnity in respect of any breach
or non-fulfilment of any of the Vendor Warranties, subject to and in accordance
with the limitations and adjustments specified in Clause 6.11.

 

  6.4 Vendor B hereby represent, warrant and undertake to the Purchaser in the
terms set out in this Clause 6 and Part B of Schedule 3.

 

  6.5 The Purchaser shall be deemed to have repeated all the Purchaser
Warranties on the basis that such Purchaser Warranties will at all times from
the date of this Agreement up to and including the Completion Date be true,
complete and accurate in all respects and such Purchaser Warranties shall have
effect as if given at Completion as well as the date of this Agreement.

 

  6.6 Vendors A and Vendor B shall be deemed to have repeated all the Vendor
Warranties applicable to them on the basis that such Vendor Warranties will at
all times from the date of this Agreement up to and including the Completion
Date be true, complete and accurate in all respects and such Vendor Warranties
shall have effect as if given at Completion as well as the date of this
Agreement.

 

  6.7 The Vendors agree and acknowledge that the Purchaser is entering into this
Agreement in reliance on the Vendor Warranties and the Disclosure Letter.

 

  6.8 The Purchaser agrees and acknowledges that the Vendors are entering into
this Agreement in reliance on the Purchaser Warranties.

 



9 

 

 

  6.9 None of the Warranties shall be limited or restricted by reference to or
inference from the terms of any other Warranties or any other term of this
Agreement.

 

  6.10 If any Party fails to perform any of its obligations in any material
respect (including its obligation at Completion) under this Agreement or
breaches any of the terms or Warranties set out in this Agreement in any
material respect prior to Completion, then without prejudice to all and any
other rights and remedies available at any time to a non-defaulting Party
(including but not limited to the right to damages for any loss suffered by that
Party), any non-defaulting Party may by notice either require the defaulting
Party to perform such obligations or, insofar as the same is practicable, remedy
such breach or to the extent it relates to the failure of the defaulting Party
to perform any of its obligations on or prior to Completion in any material
respect, treat the defaulting Party as having repudiated this Agreement and
rescind the same. The rights conferred upon the respective Parties by the
provisions of this Clause 6 are additional to and do not prejudice any other
rights the respective Parties may have. Failure to exercise any of the rights
herein conferred shall not constitute a waiver of any such rights.

 

  6.11 The Purchaser shall be entitled to take action both before and after
Completion in respect of any breach or non-fulfilment of any of the Warranties
and the Company shall not in any way constitute a waiver of any right of the
Purchaser, provided that:

 

  (a)        Time Limit

 

The Vendors shall not be liable for any claims or obligations unless written
notice of such claim and any obligation shall have been given to the Vendors by
the Purchaser on or before the date which falls at the end of 24 calendar months
in respect of any civil claim and 60 calendar months in respect of any criminal
claim after the Completion Date.

 

  (b)        Upper Limit

 

The aggregate liability of Vendors A for all claims and/or obligations shall be
limited to the amount of US$210,000, being the amount of the Consideration to be
paid by the Purchaser to Vendors A (the “Liability Limit”) and to be split
equally between Mr. Martin and Ms. Sng (i.e. US$105,000 each), subject to the
following adjustments:

 

  (i) before the first day on which the restrictive legend on the certificates
of the Consideration Shares can be removed and such shares can be traded on
NASDAQ (the “First Date”), the liabilities (if any) payable by Mr. Martin and
Ms. Sng will be limited to US$50,000 each;

 

  (ii) after the First Day, (1) if the Closing Price of the CLNT Shares on the
First Date is equal to or above the Consideration Share Price, Mr. Martin and
Ms. Sng shall pay for the difference between the actual liability sum and any
compensation paid before the First Date up to the Liability Limit; and (2) if
the Closing Price of the CLNT Shares on the First Date is below the
Consideration Share Price, the Liability Limit shall be adjusted accordingly
(the “Adjusted Limit”), and Mr. Martin and Ms. Sng shall pay for the difference
between the actual liability sum and any compensation paid before the First Date
up to the Adjusted Limit on a pro rata basis.

 



10 

 

 

  (c)        Double Claims

 

The Purchaser acknowledges and agrees that it shall not be entitled to recover
damages or obtain payment, reimbursement, restitution or indemnity more than
once in respect of the same loss, shortfall or damage to the extent such loss,
shortfall or damage has been recovered.

 

  (d)        Remediable Breaches

 

The Vendors shall not be liable for any claim to the extent that the fact,
matter, event or circumstance giving rise to such claim is remediable and is
remedied by, or at the expense of, the Vendors within 60 days of the date on
which written notice of such claim is given to the Vendors.

 

  (e)       Conduct of Claims

 

If a claim arises as a result of, or in connection with, a liability or alleged
liability of the Company to a third party (a “Third Party Claim”) and any of the
Vendors A could be liable in respect of such claim under the terms of this
Agreement, until such time as such Third Party Claim is settled or determined by
a court of competent jurisdiction, the Purchaser shall (and shall procure that
the Company shall) consult with Vendors A in relation to the defence or conduct
of such Third Party Claim and allow Vendors A to make representations and
suggestions to which consideration will be given by the Purchaser.

 

  (f)        Claim under Disclosure Letter

 

The specific disclosures (the “Specific Disclosures”) as specified in the
Disclosure Letter are deemed to be disclosed by Vendors A and be accepted by the
Purchaser. The Purchaser acknowledges and agrees that it shall not be entitled
to take initial action against Vendors A in respect of any potential breach or
non-fulfilment of any of the Warranties arising out of or in connection with the
Specific Disclosures, provided that Vendors A shall nonetheless be fully liable
to any Third Party Claim in relation to any of the Specific Disclosures in
accordance with paragraph (e) above.

 

  7. FURTHER ASSURANCE

 

Each Party undertakes to the other Party to execute or procure to be executed
all such documents and to do or procure to be done all such other acts and
things as may be reasonable and necessary to give all Parties the full benefit
of this Agreement.

 

  8. RESTRICTIONS ON COMMUNICATION AND ANNOUNCEMENTS

 

  8.1 Each of the Parties undertakes to the other Party that it shall not at any
time after the date of this Agreement divulge or communicate to any person other
than to its professional advisers, or when required by law or any rule of any
relevant stock exchange body, or to its respective officers or employees whose
province it is to know the same any confidential information concerning the
business, accounts, finance or contractual arrangements or other dealings,
transactions or affairs of the other which may be within or may come to its
knowledge in connection with the transactions contemplated by this Agreement and
it shall use its best endeavours to prevent the publication or disclosure of any
such confidential information concerning such matters. This restriction shall
not apply to information or knowledge which is or which properly comes into the
public domain, through no fault of any of the Parties or to information or
knowledge which is already known to any of the Parties at the time of its
receipt.

 



11 

 

 

  8.2 Each of the Parties undertakes that it shall not at any time (save as
required by law or any rule of any relevant stock exchange or regulatory body)
make any announcement in connection with this Agreement unless the other Party
shall have given its consent to such announcement (which consent may not be
unreasonably withheld or delayed and may be given either generally or in a
specific case or cases and may be subject to conditions). If any Party is
required by law or any rule of any relevant stock exchange or regulatory body to
make any announcement in connection with this Agreement, the other Party agrees
to supply all relevant information relating to itself that is within its
knowledge or in its possession as may be reasonably necessary or as may be
required by any exchange and regulatory body to be included in the announcement.

 

  9. PARTIAL INVALIDITY

 

If, at any time, any provision of this Agreement is or becomes illegal, invalid
or unenforceable in any respect in any jurisdiction, the legality, validity and
enforceability in other jurisdictions or of the remaining provisions of this
Agreement shall not be affected or impaired thereby.

 

  10. COSTS AND EXPENSES

 

Each Party shall bear its own costs of and incidental to the preparation,
negotiation and settlement of this Agreement and the transactions contemplated
hereunder (including, without limitation, legal fees and expenses, and capital
fees or stamp duty (if any) relating to this Agreement).

 

  11. ASSIGNMENT

 

No Party shall assign any of its rights or obligations under this Agreement
without the written consent of the other Party.

 

  12. CONTINUING EFFECT OF AGREEMENT

 

Any provision of this Agreement which is capable of being performed after
Completion but which has not been performed at or before Completion shall remain
in full force and effect notwithstanding Completion.

 

  13. GENERAL

 

  13.1 This Agreement supersedes all and any previous agreements, arrangements
or understanding between the Parties relating to the matters referred to in this
Agreement and all such previous agreements, understanding or arrangements (if
any) shall cease and determine with effect from the date hereof and neither
Party shall have any claim in connection therewith.

 



12 

 

 

  13.2 This Agreement constitutes the entire agreement between the Parties with
respect to its subject matter (no Party having relied on any representation or
warranty made by the other Party which is not contained in this Agreement). No
variation of this Agreement shall be effective unless made in writing and signed
by all Parties.

 

  13.3 Time shall be of the essence of this Agreement but no failure by any
Party to exercise, and no delay on its part in exercising any right hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any right under this Agreement preclude any other or further exercise of it or
the exercise of any right or prejudice or affect any right against the other.
The rights and remedies provided in this Agreement are cumulative and not
exclusive of any rights or remedies provided by law.

 

  13.4 No delay or failure by a Party to exercise or enforce (in whole or in
part) any right provided by this Agreement or by law shall operate as a release
or waiver, or in any way limit that Party’s ability to further exercise or
enforce that, or any other, right. A waiver of any breach of any provision of
this Agreement shall not be effective, or implied, unless that waiver is in
writing and is signed by the Party against whom that waiver is claimed. In the
event of a default by either Party in the performance of its obligations under
this Agreement, the non-defaulting Party shall have the right to obtain specific
performance of the defaulting Party’s obligations. Such remedy shall be in
addition to any other remedies provided under this Agreement or at law.

 

  13.5 This Agreement shall not be construed so as to create a partnership
between the Vendors and no Vendor shall have the authority to bind any other
Vendor in any way save as expressly set out in this Agreement.

 

  13.6 Except as expressly provided in this Agreement, a person who is not a
Party to this Agreement has no right under the Contracts (Rights of Third
Parties) Ordinance (Cap 623) to enforce any term of this Agreement but this does
not affect any right or remedy of a third party which exists or is available
apart from that Ordinance.

 

  14. NOTICES

 

  14.1 Any notice, claim, demand, court process, document or other communication
to be given under this Agreement (collectively “communication” in this Clause)
shall be in writing in the English language and may be served or given
personally or sent to the e-mail address (if any) of the relevant Party and
marked for the attention and/or copied to such other person as specified in
Clause 14.4.

 

  14.2 A change of address or e-mail address of the person to whom a
communication is to be addressed or copied pursuant to this Agreement shall not
be effective until five days after a written notice of change has been served in
accordance with the provisions of this Clause 14 on the other Party with
specific reference in such notice that such change is for the purposes of this
Agreement.

 

  14.3 All communications shall be served by the following means and the
addressee of a communication shall be deemed to have received the same within
the time stated adjacent to the relevant means of despatch:

 

Means of despatch   Time of deemed receipt Local mail or courier   24 hours
E-mail   on despatch Air courier/Speedpost   3 days Airmail   7 days

 



13 

 

 

  14.4 The initial addresses and e-mail addresses of the Parties for the service
of communications, the person for whose attention such communications are to be
marked and the person to whom a communication is to be copied are as follows:

 

If to the Ms. Sng:

 

  Address :   Flat 6, 11/F Block A Hongway Garden, 8 New Market Street, Sheung
Wan, Hong Kong   E-mail :   sngkhengsim@gmail.com   Attention :   Sng Kheng Sim

 

If to the Mr. Martin:

 

  Address :   Flat J, 48/F., The Masterpiece, 18 Hanoi Road, Tsim Sha Tsui,
Kowloon, Hong Kong   E-mail :   cm@buildonauts.com   Attention :   Martin Craig
John

 

If to Vendor B:

 



  Address :   11-2-101, No. 4 Yuan, Yonghe Lane         Xishan District, Kunming
        Yunnan Province         China   E-mail :   271072085@qq.com   Attention
:   Ms. Li Yuan

 

If to the Purchaser:

 

  Address :   Rooms 315 – 316, 3/F Building W12, Hong Kong Science Park, Shatin,
New Territories, Hong Kong   E-mail :  
parkson.yip@cleantechsolutionsinternational.com   Attention :   Parkson Yip

 

A communication served in accordance with this Clause 14 shall be deemed
sufficiently served and in proving service and/or receipt of a communication it
shall be sufficient to prove that such communication was left at the addressee’s
address or that the envelope containing such communication was properly
addressed and posted or despatched to the addressee’s address. In the case of
communication by e-mail, such communication shall be deemed properly transmitted
upon the receipt of the sent confirmation by the e-mail account of the sender.

 

  14.5 Nothing in this Clause shall preclude the service of communication or the
proof of such service by any mode permitted by law.

 

  15. COUNTERPARTS

 

This Agreement may be executed in any number of counterparts, and this has the
same effect as if the execution on the counterparts were on a single copy of
this Agreement and any Party may execute this Agreement by signing any such
counterparts.

 



14 

 

 

  16. GOVERNING LAW

 

  16.1 This Agreement shall be governed by and construed in accordance with the
laws of Hong Kong.

 

  16.2 The courts of Hong Kong have non-exclusive jurisdiction to settle any
dispute arising out of or in connection with this Agreement (including a dispute
regarding the existence, validity or termination of this Agreement).

 

  16.3 Without prejudice to any other mode of service allowed under this
Agreement and any relevant law:

 

  (a) Vendors A irrevocably appoints Topworld Registrations Limited of 7/F., Kin
On Commercial Building, 49-51 Jervois Street, Sheung Wan, Hong Kong as their
agent for service of process in relation to any proceedings before the courts of
Hong Kong in connection with this Agreement;

 

  (b) Vendor B irrevocably appoints OneStart Group Limited of West Wing, 2/F.,
822 Lai Chi Kok Road, Lai Chi Kok, Kowloon, Hong Kong as its agent for service
of process in relation to any proceedings before the courts of Hong Kong in
connection with this Agreement;

 

  (c) the Purchaser irrevocably appoints Loeb & Loeb LLP of 21st Floor, CCB
Tower, 3 Connaught Road Central, Hong Kong as its agent for service of process
in relation to any proceedings before the courts of Hong Kong in connection with
this Agreement; and

 

  (d) all parties agrees that failure by a process agent to notify the Vendors
or the Purchaser of any process will not invalidate the proceedings concerned.

 



15 

 

 

IN WITNESS whereof this Agreement has been duly executed on the date first above
written.

 

VENDORS           SIGNED by SNG KHENG SIM )   in the presence of : )        
SIGNED by MARTIN CRAIG JOHN )   in the presence of : )         SIGNED by LI YUAN
)   for and on behalf of )   SUNSHINE BUILDER LIMITED )   in the presence of : )
        PURCHASER           SIGNED by LAU PING KEE )   for and on behalf of )  
SHARING ECONOMY INVESTMENT LIMITED )   in the presence of : )  

  



16 

 

 

 

SCHEDULE 1
PARTICULARS OF THE COMPANY

 

1.

 

Company name

 

: AnyWorkspace Limited 2. Company number : 2306804         3. Date of
incorporation : 12 November 2015         4. Place of incorporation : Hong Kong  
      5. Address of registered office : Unit 808, 8/F., Multifield Plaza, 3-7
Prat Avenue, Tsim Sha Tsui, Hong Kong         6. Issued share capital : HK$3,000
        7. Shareholder (number of shares and shareholding %) :

Sunshine Builder Limited

(1,500 shares - 50%)

 

Sng Kheng Sim

(1,050 shares - 35%)

 

Martin Craig John

(450 shares - 15%)

        8. Directors :

Sng Kheng Sim

Martin Craig John



 



17 

 

 

SCHEDULE 2
CONSIDERATION PAYABLE TO THE vENDORS

 

Name of Vendor  Sale Shares   Consideration (US$)   Number of Consideration
Shares  Sunshine Builder Limited   1,500    350,000    66,540  Sng Kheng Sim 
 450    105,000    19,962  Martin Craig John   450    105,000    19,962         
         Total   2,400    560,000    106,464 

 



18 

 

 

SCHEDULE 3
VENDOR WARRANTIES

 

Part A

 

1.General

 

1.1The contents of the Recitals of and Schedule 1 and Schedule 2 to this
Agreement are true and accurate.

 

1.2All information given by Vendors A or their agents or professional advisers
to the Purchaser or its employees, agents or professional advisers relating to
the business, activities, affairs, or assets or liabilities of the Company was,
when given, and is now true, accurate and complete in all respects.

 

1.3There are no material facts or circumstances, in relation to the assets,
business or financial condition of the Company which have not been disclosed in
writing to the Purchaser or its employees, agents or professional advisers, and
which, if disclosed, might reasonably have been expected to affect the decision
of the Purchaser to enter into this Agreement.

 

1.4The execution and performance of this Agreement will not conflict with or
result in a breach of or be a reason for the termination or variation of any
agreement or obligation to which the Company is now a party or any of the
Company or its assets are or may be bound or affected or be in material
violation of any material law, rule or regulation of any governmental,
administrative or regulatory body or any order, injunction or decree of any
judicial, administrative, regulatory or governmental body affecting the Company.

 

2.Organisation, Authority and Power

 

2.1The Company is a company duly incorporated and validly existing under the
laws of Hong Kong. All issued shares in the Company are duly authorised, validly
issued and fully paid up and none of such shares (where applicable) has been
issued in violation of the memorandum and articles of association of the Company
or the terms of any agreement by which the Company or its shareholders were or
are bound, if any.

 

2.2Vendors A have, on the date of this Agreement and on Completion, full and
unfettered right, power and authority to enter into this Agreement and assume
all of their obligations hereunder and no further actions or proceedings are
necessary on their part in connection with the execution, delivery and
performance by them of this Agreement.

 

2.3This Agreement constitutes valid and legally binding obligations on the part
of Vendors A enforceable in accordance with its terms.

 

2.4Vendors A are the legal and beneficial owners of the relevant Sale Shares and
is entitled to sell and transfer the relevant Sale Shares and pass the full
legal and beneficial ownership thereof with all rights thereto to the Purchaser
or its nominee on the terms of this Agreement. The relevant Sale Shares is
issued and fully paid and is beneficially owned by Vendors A free from all
Encumbrances. The relevant Sale Shares constitutes 30% of the issued share
capital of the Company.

 



19 

 

 

3.Records and taxation

 

3.1The Company has duly made up all requisite books of account (reflecting in
accordance with generally accepted accounting principles for all the financial
transactions of the Company), minutes books, registers and records in compliance
with all material applicable laws and regulatory requirements and these and all
other deeds and documents (properly stamped where necessary) belonging to or
which ought to be in its possession and its seal are in its possession.

 

3.2All the accounts, books, ledgers, financial and other records of whatsoever
kind, of the Company are in its possession, have been fully, properly and
accurately kept and completed, do not contain any material inaccuracies or
discrepancies of any kind and give and reflect a true and fair view of its
trading transactions, and its financial, contractual and trading position. It is
noted that the Management Accounts have not yet been reviewed by an auditor and
estimates of capitalization of expenses are subject to auditor approvals.

 

3.3The Company has duly complied with its obligations to account to the relevant
tax authorities and all other authorities for all amounts for which it is or may
become accountable in respect of Taxation relating to its business.

 

3.4All returns in connection with Taxation that should have been filed by the
Company have been filed correctly and on a proper basis in accordance with all
material applicable laws and regulatory requirements and there are no facts
known or which would on reasonable enquiry be known to the Company or its
directors which may give rise to any dispute or to any claim for any Taxation or
the deprivation of any relief or advantage that might have been available.

 

3.5The Company is not and does not expect to be involved in any dispute in
relation to Taxation and no authority concerned has investigated or indicated
that it intends to investigate into the tax affairs of the Company nor are there
any circumstances of which Vendors A are aware which would cause any authority
to investigate into the tax affairs of the Company.

 

3.6The Company has no liability in respect of Taxation (whether actual or
contingent) nor any liability for interest, penalties or charges imposed in
relation to any Taxation arising or deemed to arise in any accounting period
ending on or before the Accounts Date that is not provided for in full in the
Accounts, and in particular, has no outstanding liability for:

 

(i)Taxation in any part of the world assessable or payable by reference to any
profit, gain, income or distribution earned, received, paid, arising or deemed
to arise on or at any time prior to the Accounts Date or in respect of any
period ending on or before the Accounts Date; or

 

(ii)purchase, value added, sales or other similar tax in any part of the world
referable to transaction effected on or before the Accounts Date,

 

that is not provided for in the Accounts.

 

3.7The amount of the provision for deferred Taxation contained in the Accounts
was computed on a full provision basis and was, at the date on which the
Accounts were prepared, adequate and fully in accordance with accountancy
practices generally accepted in Hong Kong and commonly adopted by companies
carrying on businesses similar to those carried on by the Company.

 



20 

 

 

3.8Since the Accounts Date up to and inclusive of the Completion Date:

 

(i)the Company has not been involved in any transaction outside the ordinary
course of business which has given or may give rise to a liability to Taxation
on the Company (or would have given or might give rise to such a liability but
for the availability of any relief, allowance, deduction or credit);

 

(ii)no accounting period or year of assessment of the Company has ended;

 

(iii)no disposal has taken place or other event occurred which will or may have
the effect of crystallising a liability to Taxation which should have been
included in the provision for deferred Taxation contained in the Accounts if
such a disposal or other event had been planned or predicted at the date on
which the Accounts were drawn up;

 

(iv)no payment has been made by the Company which will not be deductible for
profits tax (or its equivalent) purposes either in computing the profits of the
Company or in computing the profits tax chargeable on the Company;

 

(v)no event has occurred with the result that the Company has or will become
liable to pay or bear a liability in respect of Taxation directly or primarily
charged against, or attributable to, another person, firm or company; and

 

(vi)the Company has not paid or become liable to pay any penalty in connection
with any Taxation or otherwise paid any Taxation after its due date for payment
or become liable to pay any Taxation the due date for payment of which has
passed or will become prospectively liable to pay any Taxation the due date for
payment of which will fall within 30 days after the date of this Agreement.

 

3.9The Company has within the time limits prescribed by the relevant legislation
duly paid all tax (including provisional tax), made all returns, given all
notices, supplied all other information required to be supplied to the Inland
Revenue Department in Hong Kong and any other relevant governmental authority
(including any governmental authority of a foreign jurisdiction) and all such
information was and remains complete and accurate in all material respects and
all such returns and notices were and remain complete and accurate in all
material respects and were made on a proper basis and do not, nor, to the best
of the knowledge, information and belief of Vendors A, having made due and
careful enquiry, are likely to, reveal any transactions which may be the subject
of any dispute with the Inland Revenue Department in Hong Kong or other relevant
authorities and the Company is not and has not in the last six years been the
subject of an Inland Revenue Department (or equivalent foreign tax authority)
investigation or field audit or other dispute regarding tax or duty recoverable
from the Company or regarding the availability of any relief from Taxation or
duty to the Company and there are no facts known to Vendors A which are likely
to cause such an investigation or audit to be instituted or such a dispute to
arise.

 

3.10The Company has duly submitted all claims and disclaimers which have been
assumed to have been made for the purpose of the Accounts.

 



21 

 

 

3.11There are no material and/or unusual arrangements, agreements or
undertakings, between the Company and the Inland Revenue Department in Hong
Kong, or any foreign tax authorities, regarding or affecting the Taxation
treatment of the Company.

 

3.12The Company has kept sufficient records in English:

 

(i)of its income and expenditure to enable the assessable profits of its trade,
profession or business to be readily ascertained in compliance with and for the
period mentioned in Section 51C of the Inland Revenue Ordinance or other similar
legislation;

 

(ii)of the consideration, in money or money’s worth, payable or deemed to be
payable to it, to its order or for its benefit in respect of the right of use of
its land or buildings or land and buildings to enable the assessable value of
its land or buildings or land and buildings to be readily ascertained in
compliance with and for the period mentioned in Section 57D of the Inland
Revenue Ordinance.

 

3.13The Company has duly complied with all requirements to deduct or withhold
Taxation from any payments it has made and has accounted in full to the
appropriate authorities for all amounts so deducted or withheld.

 

4.Corporate Status

 

4.1The Company is duly incorporated, validly existing and in good standing under
the laws of Hong Kong and has all requisite corporate or similar power and
authority to own and operate its properties and assets and to carry on its
business as presently conducted and is duly qualified to do business in Hong
Kong.

 

4.2No events or omissions have occurred whereby the constitution, subsistence or
corporate status of the Company has been or is likely to be adversely affected.

 

4.3No order for the appointment of a liquidator has been made and as receiver
has been appointed over the whole or any part of the assets of the Company.

 

4.4No order has been made, or petition presented, or resolution passed for the
winding up of the Company, nor has any distress, execution or other process been
levied in respect of the Company which remains undischarged; nor is there any
unfulfilled or unsatisfied judgment or court order outstanding against the
Company.

 

4.5Save as contemplated under and this Agreement, as at the Completion Date,
there are no pre-emptive or other outstanding rights, options, warrants,
conversion rights or agreements or commitments of any character relating to the
authorised and issued, unissued or treasury shares or equity interest of the
Company and the Company has not issued any debt securities, other securities,
rights or obligations which are convertible into or exchangeable for, or giving
any person a right to subscribe for or acquire, capital or equity interest of
the Company, and no such securities or obligations evidencing such rights are
outstanding.

 



22 

 

 

5.Accounts and Management Accounts

 

5.1The Accounts:

 

(i)have been prepared in accordance with generally accepted accounting
principles, standards and practice adopted in Hong Kong;

 

(ii)are true, complete and accurate in all material respects and in particular
have made full provision for all material liabilities or make proper provision
for (or contain a note in accordance with good accounting practice adopted in
Hong Kong respecting) all material deferred or contingent liabilities (whether
liquidated or unliquidated) at the date thereof and have made adequate provision
for bad and doubtful debts and for depreciation of the Company’s fixed assets
having regard to their original cost and estimated life;

 

(iii)give a true and fair view of the state of affairs and the financial
position of the Company as at the Accounts Date and of the results of the
Company for the financial period ended on that date;

 

(iv)are not adversely affected by any unusual items which are not disclosed in
the Accounts; and

 

(v)any slow moving, old, obsolescent or excessive stock has been written down
appropriately in the Accounts, any irrevocable work in progress has been wholly
written off and the value attributed in the Accounts to the remaining stock did
not exceed the lower of cost and net realisable value at the Accounts Date and
no part of such value is attributable to stock which is unusable or unsaleable
in the normal course of the Company’s business.

 

5.2The Company has no liability for Taxation of any kind, which has not been
provided for in the Accounts.

 

5.3Due provision has been made in the Accounts for any capital commitment
undertaken or authorised at the Accounts Date as may be appropriate and for any
bad or doubtful debt due and payable to the Company in its own right.

 

5.4The Company is a not member of any partnership or unincorporated company or
association.

 

5.5Since the Accounts Date up to and inclusive of Completion Date:

 

(i)there has been no material adverse change in the financial position or
business or prospects of the Company and the Company has entered into
transactions and incurred liabilities only in the ordinary course of business;

 

(ii)The Company has not declared, paid or made nor is proposing to declare, pay
or make any dividend or other distribution;

 

(iii)the business of the Company has been carried on in the ordinary and usual
course and in the same manner (including nature and scope) as in the past, no
fixed asset or stock has been written up nor any debt written off and no unusual
or abnormal contract has been entered into by the Company; and

 

(iv)no asset of the Company has been acquired or disposed of on capital account,
or has been agreed to be acquired or disposed of, otherwise than in the ordinary
course of business and the Company has not disposed of or parted with possession
of any of its property assets (including know how) or stock in trade or made any
payments and no contract involving expenditure by it on capital account has been
entered into by the Company and no liability has been created or has otherwise
arisen (other than in the ordinary course of business as previously carried on).

 



23 

 

 

5.6The Management Accounts have been properly complied by the directors of the
Company on the basis which is consistent with the accounting policies
consistently applied and are accurate in all respects and show a true and fair
view of the state of affairs of the Company and of its results and profits for
the financial period ending on the Management Accounts Date and:

 

(a)depreciation of the fixed assets of the Company has been made at a rate
sufficient to write down the value of such assets to nil not later than the end
of their useful working lives;

 

(b)the Management Accounts disclose and make full provision or reserve for all
actual liabilities;

 

(c)the Management Accounts disclose and make proper provision or reserve for or
note all contingent liabilities, capital or burdensome commitments and deferred
taxation;

 

(d)the bases and policies of accounting of the Company (including depreciation)
adopted for the purpose of preparing the Management Accounts are the same as
those adopted for the purpose of preparing the audited accounts of the Company
for each of the preceding accounting periods since the date of incorporation;

 

(e)the profits and losses of the Company shown in the Management Accounts and
for the preceding accounting periods have not in any material respect been
affected by any unusual or exceptional item or by any other matter which has
rendered such profits or losses unusually high or low; and

 

(f)the accounts receivable shown in the Management Accounts have been collected
or will in aggregate realise the nominal amount thereof less any reserve for bad
and doubtful debts included in the Management Accounts and none of the amounts
shown in the Management Accounts in respect of debtors is represented by debts
which were then more than six (6) months overdue for payment and none of the
same has been released or settled for an amount less than that shown in the
Management Accounts. All such debts will be collectible in full within one
hundred and eighty (180) days of the Completion Date subject to the Company
using all reasonable endeavours to collect the same.

 

6.Business, etc.

 

6.1The Company has not given or permitted to be outstanding any powers of
attorney or authority (expressed or implied) to any party to enter into any
contracts, commitments or transactions (other than the usual authority conferred
on its directors in respect of the ordinary course of business) or pursuant to
the banking facilities granted to the Company.

 



24 

 

 

6.2The Company has not entered into any contracts, commitments or transactions
other than on an arms-length basis nor breached or defaulted under any
contracts, commitments or transactions.

 

6.3There are no existing circumstances which indicate that as a result of the
consummation of this Agreement:

 

(i)the existing level of business of the Company may be substantially reduced;
and

 

(ii)the Company will lose the benefit of any right or privilege which it enjoys.

 

6.4Compliance with the terms of this Agreement does not and will not :

 

(i)conflict with, or result in the breach of, or constitute a default under, any
of the terms, conditions or provisions of any agreement or instrument to which
the Company is a party, or any provision of the memorandum or articles of
association or equivalent constitutive documents of the Company or any
Encumbrance, lease, contract, order, judgment, award, injunction, regulation or
other restriction or obligation of any kind or character by which or to which
any asset of the Company is bound or subject;

 

(ii)relieve any person from any obligation to the Company (whether contractual
or otherwise), or enable any person to determine any obligation, or any right or
benefit enjoyed by the Company, or to exercise any right, whether under an
agreement with, or otherwise in respect of, the Company;

 

(iii)result in the creation, imposition, crystallisation or enforcement of any
Encumbrances whatsoever on any of the assets of the Company; or

 

(iv)result in any present or future indebtedness of the Company becoming due, or
capable of being declared due and payable, prior to its stated maturity.

 

6.5The Company has, at all times, carried on its business and conducted its
affairs in all respects in accordance with its memorandum and articles of
association or equivalent constitutive documents for the time being in force and
any other documents to which it is, or has been, a party.

 

6.6The Company is empowered and duly qualified to carry on business in Hong
Kong.

 

6.7The Company is not a party to any undertaking or assurances given to any
court or governmental agency, which is still in force.

 

6.8The Company has conducted and is conducting its business in all respects in
accordance with all applicable laws and regulations of Hong Kong.

 

6.9The Company is not in breach of any of the terms or conditions of any of the
licences or consents; the enforcement of this Agreement shall not, and there are
no factors that might, in any way prejudice the continuation, or renewal, of any
of them.

 



25 

 

 

6.10The Company is not a party to any contract, transaction, arrangement or
liability which:

 

(i)is of an unusual or abnormal nature, or outside the ordinary and proper
course of business; or

 

(ii)cannot readily be fulfilled or performed by it on time without undue, or
unusual, expenditure of money, effort or personnel.

 

6.11No notice, demand or claim of default under any agreement, instrument or
arrangement to which the Company is a party has been received by the Company and
is outstanding against it and there is nothing whereby any such agreement,
instrument or arrangement may be prematurely terminated or rescinded by any
other party.

 

6.12Vendors A are not aware of:

 

(i)any party to any agreement with, or under an obligation to, the Company who
is in default under it, being a default which would be material in the context
of the Company’s financial position; and

 

(ii)any circumstances likely to give rise to such a default.

 

6.13Insofar as Vendors A are aware, the Company has not supplied services or
products which are, or were, or will become faulty or defective, or which do not
comply in any material respect with any warranties or representations, expressly
or impliedly made by it, or with all applicable regulations and requirements.

 

7.Corporate Records and Procedures etc.

 

7.1The copy of the memorandum and articles of association or the equivalent
constitutive documents of the Company delivered to the Purchaser is accurate,
update and complete in all respects.

 

7.2No alteration has been made to the memorandum or articles of association or
the equivalent constitutive documents of the Company and no resolution of any
kind of the shareholders of the Company has been passed (other than resolutions
relating to the business at annual general meetings which was not special
business) without disclosure in writing to the Purchaser.

 

7.3The Company has fully and punctually observed and complied with its
obligations under the relevant companies legislations and the relevant statutes
and all returns, particular resolutions and other documents (if any) required to
be filed have been properly and punctually filed.

 

7.4The register of members of the Company is and will at Completion be correct.
There has been no notice of any proceedings to rectify the register, and there
are no circumstances which might lead to any application for rectification of
the register, nor will there be any such circumstances at or before Completion.

 

8.Directors

 

Other than the directors set out in Schedule 1, the Company has no other
director.

 



26 

 

 

9.Dispute, Claims and Litigation

 

9.1The Company is not engaged in any litigation or arbitration proceedings, as
plaintiff or defendant; there are no proceedings pending or threatened, either
by or against the Company; and no circumstances exist which are likely to give
rise to any litigation or arbitration.

 

9.2There is no dispute with any revenue, or other official, department or other
regulatory authority in Hong Kong, in relation to the affairs of the Company,
and the Company and Vendors A are not aware of any facts which may give rise to
any dispute.

 

9.3No order has been made, or petition presented, or resolution passed for the
winding up of the Company; nor has any distress, execution or other process been
levied in respect of the Company which remains undischarged; nor is there any
unfulfilled or unsatisfied judgment or court order outstanding against the
Company.

 

9.4The Company has conducted its business and dealt with its assets in all
material respects in accordance with all applicable legal and administrative
requirements in Hong Kong.

 

9.5The Company has not committed any criminal act or material breach of contract
or statutory duty or any tortious or other unlawful act.

 

9.6No unsatisfied judgment is outstanding against the Company.

 

10.Liabilities

 

10.1The Company does not have, as at the Accounts Date, any material liabilities
or financial commitment except as disclosed in the Accounts.

 

10.2All loans and accrued expenses incurred before Completion have been either
waived or settled, save for those as agreed between Vendors A and the Purchaser.

 

11.Agents

 

11.1There are in force no powers of attorney or any special authorities given by
the Company other than those given in the ordinary course of business.

 

11.2Other than in the ordinary course of business, the Company has not ever
entered into an agreement under which any person has been given representative
or agency rights or powers.

 

12.Acquisition of the Consideration Shares

 

12.1Vendors A understand that the Consideration Shares are “restricted
securities” and have not been registered under the Securities Act of 1933, as
amended (the “Securities Act”) or any applicable state securities law and are
acquiring the Consideration Shares as principal for their own account and not
with a view to or for distributing or reselling the Consideration Shares or any
part thereof in violation of the Securities Act, have no present intention of
distributing any of such Consideration Shares in violation of the Securities Act
and have no direct or indirect arrangement or understandings with any other
persons to distribute or regarding the distribution of such Consideration Shares
in violation of the Securities Act. Vendors A understand that the Consideration
Shares may only be disposed of in compliance with the Securities Act. In
connection with any transfer of the Consideration Shares other than pursuant to
an effective registration statement, CLNT may require the transferor thereof to
provide CLNT with an opinion of counsel selected by the transferor and
reasonably acceptable to CLNT, the form and substance of which opinion shall be
reasonably satisfactory to CLNT, to the effect that such transfer does not
require registration of such transferred Consideration Shares under the
Securities Act.

 



27 

 

 

12.2Vendors A hereby represent that they have satisfied themselves as to the
full observance of the laws of its jurisdiction in connection with any
invitation to subscribe for the Consideration Shares, including (i) the legal
requirements within its jurisdiction for the acquisition of the Consideration
Shares, (ii) any foreign exchange restrictions applicable to such purchase,
(iii) any governmental or other consents that may need to be obtained, and (iv)
the income tax and other tax consequences, if any, that may be relevant to the
purchase, holding, redemption, sale, or transfer of the Consideration Shares.
Vendors A beneficial ownership of the Consideration Shares will not violate any
applicable securities or other laws of the Vendors A’s jurisdiction.

 

12.3Vendors A, either alone or together with their representatives, have such
knowledge, sophistication and experience in business and financial matters so as
to be capable of evaluating the merits and risks of the acquisition of the
Consideration Shares, and have so evaluated the merits and risks. Vendors A are
able to bear the economic risk of the Consideration Shares and, at the present
time, are able to afford a complete loss of the Consideration Shares.

 

12.4Vendors A are not, to each of their knowledge, acquiring the Consideration
Shares as a result of any advertisement, article, notice or other communication
regarding the Consideration Shares published in any newspaper, magazine or
similar media or broadcast over television or radio or presented at any seminar
or any other general solicitation or general advertisement.

 

12.5Vendors A acknowledge that they have had the opportunity to review any and
all documents and has been afforded (i) the opportunity to ask such questions as
they have deemed necessary of, and to receive answers from, representatives of
CLNT concerning the Consideration Shares; and (ii) access to information about
CLNT and its financial condition, results of operations, business, properties,
management and prospects sufficient to enable it to evaluate the transaction.
Vendors A acknowledge and agree that CLNT has not provided Vendors A with any
information or advice with respect to the Consideration Shares nor is such
information or advice necessary or desired.

 

12.6Neither Vendors A nor any person acting on their behalf has engaged, nor
will engage, in any directed selling efforts to a U.S. Person (as defined in the
Securities Act) with respect to the Consideration Shares and each of Vendors A
and any person acting on their behalf has complied and will comply with the
“offering restrictions” requirements of Regulation S. The transactions
contemplated hereby have not been pre-arranged with a buyer located in the
United States or with a U.S. Person, and are not part of a plan or scheme to
evade the registration requirements of the Securities Act. Neither Vendors A nor
any person acting on their behalf has undertaken or carried out any activity for
the purpose of, or that could reasonably be expected to have the effect of,
conditioning the market in the United States, its territories or possessions,
for any of the Consideration Shares. Vendors A agree not to cause any
advertisement of the Consideration Shares to be published in any newspaper or
periodical or posted in any public place and not to issue any circular relating
to the Consideration Shares, except such advertisements that include the
statements required by Regulation S, and only offshore and not in the U.S. or
its territories, and only in compliance with any local applicable securities
laws.

 



28 

 

 

12.7Vendors A understand that the Consideration Shares and any securities issued
in respect of or exchange for the Consideration Shares, may be notated with one
or all of the following legends, as applicable:

 

“THIS SECURITY HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION IN RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE
OFFERED OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION
NOT SUBJECT TO THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT.”

 

“THESE SECURITIES ARE BEING OFFERED TO INVESTORS WHO ARE NOT U.S. PERSONS (AS
DEFINED IN REGULATION S UNDER THE SECURITIES ACT OF 1933, AS AMENDED (“THE
SECURITIES ACT”) AND WITHOUT REGISTRATION WITH THE UNITED STATES SECURITIES AND
EXCHANGE COMMISSION UNDER THE SECURITIES ACT IN RELIANCE UPON REGULATION S
PROMULGATED UNDER THE SECURITIES ACT. TRANSFER OF THESE SECURITIES IS
PROHIBITED, EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF REGULATION S PROMULGATED
UNDER THE SECURITIES ACT, PURSUANT TO REGISTRATION UNDER THE SECURITIES ACT, OR
PURSUANT TO AVAILABLE EXEMPTION FROM REGISTRATION.  HEDGING TRANSACTIONS MAY NOT
BE CONDUCTED UNLESS IN COMPLIANCE WITH THE SECURITIES ACT.”



 



29 

 

 

Part B

 

1. General

 

1.1The contents of the Recitals of and Schedule 1 and Schedule 2 to this
Agreement are true and accurate.

 

1.2The execution and performance of this Agreement will not conflict with or
result in a breach of or be a reason for the termination or variation of any
agreement or obligation to which the Company is now a party or any of the
Company or its assets are or may be bound or affected or be in material
violation of any material law, rule or regulation of any governmental,
administrative or regulatory body or any order, injunction or decree of any
judicial, administrative, regulatory or governmental body affecting the Company.

 

1.3Vendor B has, on the date of this Agreement and on Completion, full and
unfettered right, power and authority to enter into this Agreement and assume
all of its obligations hereunder and no further actions or proceedings are
necessary on its part in connection with the execution, delivery and performance
by them of this Agreement.

 

1.4This Agreement constitutes valid and legally binding obligations on the part
of Vendor B enforceable in accordance with its terms.

 

1.5Vendor B is the legal and beneficial owners of the relevant Sale Shares and
is entitled to sell and transfer the relevant Sale Shares and pass the full
legal and beneficial ownership thereof with all rights thereto to the Purchaser
or its nominee on the terms of this Agreement. The relevant Sale Shares is
issued and fully paid and is beneficially owned by Vendor B free from all
Encumbrances. The relevant Sale Shares constitutes 50% of the issued share
capital of the Company.

 

2.Acquisition of the Consideration Shares

 

2.1Vendor B understands that the Consideration Shares are “restricted
securities” and have not been registered under the Securities Act of 1933, as
amended (the “Securities Act”) or any applicable state securities law and are
acquiring the Consideration Shares as principal for their own account and not
with a view to or for distributing or reselling the Consideration Shares or any
part thereof in violation of the Securities Act, have no present intention of
distributing any of such Consideration Shares in violation of the Securities Act
and have no direct or indirect arrangement or understandings with any other
persons to distribute or regarding the distribution of such Consideration Shares
in violation of the Securities Act. Vendor B understands that the Consideration
Shares may only be disposed of in compliance with the Securities Act. In
connection with any transfer of the Consideration Shares other than pursuant to
an effective registration statement, CLNT may require the transferor thereof to
provide CLNT with an opinion of counsel selected by the transferor and
reasonably acceptable to CLNT, the form and substance of which opinion shall be
reasonably satisfactory to CLNT, to the effect that such transfer does not
require registration of such transferred Consideration Shares under the
Securities Act.

 



30 

 

 

2.2Vendor B hereby represents that it has satisfied itself as to the full
observance of the laws of its jurisdiction in connection with any invitation to
subscribe for the Consideration Shares, including (i) the legal requirements
within its jurisdiction for the acquisition of the Consideration Shares, (ii)
any foreign exchange restrictions applicable to such purchase, (iii) any
governmental or other consents that may need to be obtained, and (iv) the income
tax and other tax consequences, if any, that may be relevant to the purchase,
holding, redemption, sale, or transfer of the Consideration Shares. Vendor B
beneficial ownership of the Consideration Shares will not violate any applicable
securities or other laws of the Vendor B’s jurisdiction.

 

2.3Vendor B, either alone or together with their representatives, have such
knowledge, sophistication and experience in business and financial matters so as
to be capable of evaluating the merits and risks of the acquisition of the
Consideration Shares, and have so evaluated the merits and risks. Vendor B is
able to bear the economic risk of the Consideration Shares and, at the present
time, are able to afford a complete loss of the Consideration Shares.

 

2.4Vendor B is not, to its knowledge, acquiring the Consideration Shares as a
result of any advertisement, article, notice or other communication regarding
the Consideration Shares published in any newspaper, magazine or similar media
or broadcast over television or radio or presented at any seminar or any other
general solicitation or general advertisement.

 

2.5Vendor B acknowledges that it has had the opportunity to review any and all
documents and has been afforded (i) the opportunity to ask such questions as
they have deemed necessary of, and to receive answers from, representatives of
CLNT concerning the Consideration Shares; and (ii) access to information about
CLNT and its financial condition, results of operations, business, properties,
management and prospects sufficient to enable it to evaluate the transaction.
Vendor B acknowledges and agrees that CLNT has not provided Vendor B with any
information or advice with respect to the Consideration Shares nor is such
information or advice necessary or desired.

 

2.6Neither Vendor B nor any person acting on their behalf has engaged, nor will
engage, in any directed selling efforts to a U.S. Person (as defined in the
Securities Act) with respect to the Consideration Shares and each of Vendor B
and any person acting on their behalf has complied and will comply with the
“offering restrictions” requirements of Regulation S. The transactions
contemplated hereby have not been pre-arranged with a buyer located in the
United States or with a U.S. Person, and are not part of a plan or scheme to
evade the registration requirements of the Securities Act. Neither Vendor B nor
any person acting on their behalf has undertaken or carried out any activity for
the purpose of, or that could reasonably be expected to have the effect of,
conditioning the market in the United States, its territories or possessions,
for any of the Consideration Shares. Vendor B agrees not to cause any
advertisement of the Consideration Shares to be published in any newspaper or
periodical or posted in any public place and not to issue any circular relating
to the Consideration Shares, except such advertisements that include the
statements required by Regulation S, and only offshore and not in the U.S. or
its territories, and only in compliance with any local applicable securities
laws.

 



31 

 

 

2.7Vendor B understands that the Consideration Shares and any securities issued
in respect of or exchange for the Consideration Shares, may be notated with one
or all of the following legends, as applicable:

 

“THIS SECURITY HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION IN RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE
OFFERED OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION
NOT SUBJECT TO THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT.”

 

“THESE SECURITIES ARE BEING OFFERED TO INVESTORS WHO ARE NOT U.S. PERSONS (AS
DEFINED IN REGULATION S UNDER THE SECURITIES ACT OF 1933, AS AMENDED (“THE
SECURITIES ACT”) AND WITHOUT REGISTRATION WITH THE UNITED STATES SECURITIES AND
EXCHANGE COMMISSION UNDER THE SECURITIES ACT IN RELIANCE UPON REGULATION S
PROMULGATED UNDER THE SECURITIES ACT. TRANSFER OF THESE SECURITIES IS
PROHIBITED, EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF REGULATION S PROMULGATED
UNDER THE SECURITIES ACT, PURSUANT TO REGISTRATION UNDER THE SECURITIES ACT, OR
PURSUANT TO AVAILABLE EXEMPTION FROM REGISTRATION.  HEDGING TRANSACTIONS MAY NOT
BE CONDUCTED UNLESS IN COMPLIANCE WITH THE SECURITIES ACT.”

 



32 

 

 

SCHEDULE 4
PURCHASER WARRANTIES

 

1.The Purchaser has, on the date of this Agreement and on Completion, full and
unfettered right, power and authority to enter into this Agreement and assume
all of its obligations hereunder and no further actions or proceedings are
necessary on its part in connection with the execution, delivery and performance
by it of this Agreement.

 

2.The Purchaser is a company duly incorporated and validly existing under the
laws of BVI.

 

3.This Agreement constitutes valid and legally binding obligations on the part
of the Purchaser enforceable in accordance with its terms.

 

4.All information given by the Purchaser or its agents or professional advisers
to the Vendor or its employees, agents or professional advisers was, when given,
and is now true, accurate and complete in all respects.

 

5.Subject to the fulfillment of the Conditions Precedent, all necessary
consents, authorisations and approvals of and all necessary registrations and
filings with any governmental or regulatory agency or body required in Hong Kong
and the BVI for or in connection with this Agreement and the performance of the
terms thereof have been obtained or made or will have been obtained or made by
Completion.

 

6.All the Consideration Shares to be issued and allotted by CLNT to the Vendors
will be duly authorised, validly issued and fully paid up and none of such
shares will be issued in violation of the memorandum and articles of association
of CLNT or the terms of any agreement or laws and regulations by which CLNT or
its shareholders were or are bound, if any.

 



33 

 

 

SCHEDULE 5
DISCLOSURE LETTER

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

34



 

 

 